DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed 10/10/2022 has been entered. Claims 1-10, 13-17, and 20-22 remain pending in the application. Applicant’s amendments to the Claims have overcome each and every objection of claims 1-20 previously set forth in the Non-Final Office Action mailed 07/22/2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-10, 13-17, and 20-22 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. Although the claims fall within one of the four enumerated categories of patentable subject matter recited in 35 U.S.C. 101 (i.e., process, machine, manufacture, or composition of matter), claims directed to nothing more than abstract ideas (such as a mathematical formula or equation), natural phenomena, and laws of nature are not eligible for patent protection as judicial exceptions. 
Regarding claim 1, the claim recites processing steps to determine parameters, which can practically be performed in the human mind and therefore recites a judicial exception (i.e. mental process-type abstract idea). Specifically, the abstract idea is to “determine a severity value of the B-lines in the target region; and determine a diagnosis based at least in part on the severity value of the B-lines, wherein the diagnosis comprises cardiogenic pulmonary edema or non-cardiogenic pulmonary edema,” and “distinguish cardiogenic pulmonary edema from non-cardiogenic pulmonary edema by applying a threshold to the severity value.” That is, nothing in the claim elements precludes the steps from practically being performed in the mind. In particular, a diagnosis could be determined in a human mind by comparing the severity value to a reference value or a look up table and then distinguishing cardiogenic pulmonary edema from non-cardiogenic pulmonary edema based on the comparison. Although the claim recites “an ultrasound transducer configured to acquire echo signals responsive to ultrasound pulses transmitted toward a target region comprising a lung; and one or more processors in communication with the ultrasound transducer, the processors configured to: identify B-lines within the target region during a scan of the target region”, this is a mere data gathering facilitated by the devices required for data gathering. Because the judicial exception is not integrated into a practical application, Claim 1 is non-statutory and not patent eligible.
Regarding claims 2-10, the claims are directed to further details of the abstract idea and insignificant extra-solution activity. Claims 2-6 recite details of determination of a severity value. Claims 7-9 recite a graphical user interface configured to display an ultrasound image from at least one image frame generated from the ultrasound echoes and details of image display including a graphical representation of the severity value of the B-lines, which is an extra-solution activity. Claim 10 recites an inertial motion sensor, which is a device required for the data gathering. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception and mere insignificant extra-solution activity cannot provide an inventive concept.  The claims therefore are not patent eligible.  
Regarding claim 13, the claim recites processing steps to determine parameters, which can practically be performed in the human mind and therefore recites a judicial exception (i.e. mental process-type abstract idea). Specifically, the abstract idea is “determining a severity value of the B-lines in the target region; determining a diagnosis based at least in part on the severity value of the B-lines, wherein the diagnosis comprises cardiogenic pulmonary edema or non-cardiogenic pulmonary edema, and wherein distinguishing between cardiogenic pulmonary edema and non-cardiogenic pulmonary edema comprises applying a threshold to the severity value.” That is, nothing in the claim elements precludes the steps from practically being performed in the mind. In particular, a diagnosis could be determined in a human mind by comparing the severity value to a reference value or a look up table then distinguish between cardiogenic pulmonary edema and non-cardiogenic pulmonary edema based on the comparison. Although the claim recites “acquiring echo signals responsive to ultrasound pulses transmitted toward a target region comprising a lung; identifying B-lines within the target region during a scan of the target region”, this is a mere data gathering. Because the judicial exception is not integrated into a practical application, Claim 13 is non-statutory and not patent eligible.
Regarding claims 14-17 and 20, the claims are directed to further details of the abstract idea and insignificant extra-solution activity. Claims 14-15 recite details of determination of a severity value. Claims 16-17 recite displaying an ultrasound image and details of image display including a graphical representation of the severity value of the B-lines, which is an extra-solution activity. Claim 20 recites a non-transitory computer-readable medium comprising executable instructions, which when executed cause one or more processors to perform the method of claim 13, thereby reciting the devices and structures required for data gathering, abstract idea, and extra solution activity. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception and mere insignificant extra-solution activity cannot provide an inventive concept.  The claims therefore are not patent eligible.  

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


1.     Claims 1-5, 7-9, 13-14, 16-17, and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Halmann et al (US 20170086790), hereinafter Halmann, in view of Sustic et al (“Software Support for Precise Analysis of the Lung Ultrasound Comet-tail Artifact (B-line), SIGNA VITAE, Vol. 9, No. 1, p. 76, June 2014), hereinafter Sustic, and Brattain et al (US 20130150744), hereinafter Brattain.
Regarding claim 1, Halmann teaches an ultrasound system (100) comprising: 
an ultrasound transducer (106, 108) configured to transmit ultrasound pulses (“the transmit beamformer…may be operable to control the transmitter 102 which,…drives the group of transmit transducer elements 106 to emit ultrasonic transmit signals into a region of interest” [0033], Fig. 1) toward a target region comprising a lung (“map 402 of scored lung zones" [0052], Fig. 5) and acquire echo signals (“The echoes are received by the receive transducer elements 108. [0033], Fig. 1; “ultrasound image acquisition” [0056]) responsive to the ultrasound pulses (seen in figs. 2-7) (“At step 906, the ultrasound probe 104 in the ultrasound system 100 may be operable to perform an ultrasound scan of the zone 404 selected at step 904. The ultrasound scan may result in a video clip having a plurality of frames acquired over the duration of at least one breathing cycle.” [0078], Fig. 1) ; and 
one or more processors (124, 132) in communication with the ultrasound transducer (seen in Fig. 1) (“The corresponding output RF signals that are output from the receive beamformer 120 may be communicated to the RF processor 124." [0035]. “The signal processor 132 is operable to perform one or more processing operations according to a plurality of selectable ultrasound modalities on the acquired ultrasound scan data. Acquired ultrasound scan data may be processed in real-time during a scanning session as the echo signals are received." [0039], Fig. 1), the one or more processors configured to: 
identify B-lines within the target region during a scan of the target region (“Acquired ultrasound scan data may be processed in real-time during a scanning session as the echo signals are received." [0039]. “The B line processing module 150 of the signal processor 132 scores each of the ultrasound images 300 in the video clip based at least in part on the detected B lines 204.” [0046], Figs. 1, 3-4, 6); 
determine a severity value of the B-lines in the target region (“The number of counted B lines 204 may be used to assign a score. The score may be a number or grade that corresponds with one of a plurality of categories. For example, 2 or less counted B lines 204 may correspond with a normal or mild condition, 3-5 B lines 204 may correspond with a moderate condition, and 6 or more B lines 204 may correspond with a severe condition. The normal or mild condition may be assigned a score or grade of 1. The moderate condition can be assigned a score or grade of 2. The severe condition may be assigned a score or grade of 3. As an example, the ultrasound image 300 of FIG. 3 having one detected B line 206 may be scored or graded at level 1 corresponding with a normal or mild condition while the ultrasound image 300 of FIG. 4 having three detected B lines 206 may be scored or graded at level 2 corresponding with a moderate condition.” [0046], Figs. 3-6); and 
determine a diagnosis (“pulmonary edema" [0038]) based at least in part on the severity value of the B-lines (“store a displayed ultrasound image 300 depicting a largest amount of B lines representing the most severe level of pulmonary edema." [0038]. The representative frame selection module 160 may comprise suitable logic, circuitry, interfaces and/or code that may be operable to review each image 300 of a video clip and automatically select the image 300 with a highest score depicting a most severe level of B lines 206. FIG. 4 could be the automatically selected representative image 300 having the most severe level of B lines 206 that can correspond with the most severe level of pulmonary edema,” [0049], Figs. 1, 4).
While Halmann teaches that the diagnosis comprises pulmonary edema ([0004]),
Halmann does not teach that (1) the diagnosis comprises cardiogenic pulmonary edema or non-cardiogenic pulmonary edema, wherein the one or more processors are configured to distinguish cardiogenic pulmonary edema from non-cardiogenic pulmonary edema (2) by applying a threshold to the severity value.  
However, in the medical ultrasound field of endeavor, Sustic discloses Software Support for Precise Analysis of the Lung Ultrasound Comet-tail Artifact (B-line), which is analogous art. Sustic teaches that the diagnosis comprises cardiogenic pulmonary edema or non-cardiogenic pulmonary edema (“In addition to the estimated EVLW, detection of B-lines by LUS is a very useful tool for the diagnosis of cardiogenic versus noncardiogenic pulmonary edema and for excluding pneumothorax.” 1st para., l. 1-8, p. 76), wherein the one or more processors are configured (“software (figure 1) which calculates the number of B-lines in real time and marks them on the screen for a given time period” 2nd para., p. 76) to distinguish cardiogenic pulmonary edema from non-cardiogenic pulmonary edema (“In addition to the estimated EVLW, detection of B-lines by LUS is a very useful tool for the diagnosis of cardiogenic versus noncardiogenic pulmonary edema and for excluding pneumothorax.” 1st para., l. 1-8, p. 76.  By providing real-time marked B-lines using the software installed on processors, the processors are configured to distinguish cardiogenic pulmonary edema from non-cardiogenic pulmonary edema, because “B-lines by LUS is a very useful tool” for this application).
Therefore, based on Sustic’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Halmann to have the diagnosis that comprises cardiogenic pulmonary edema or non-cardiogenic pulmonary edema, wherein the one or more processors are configured to distinguish cardiogenic pulmonary edema from non-cardiogenic pulmonary edema, as taught by Sustic, in order to apply B-line detection to examine pulmonary conditions thereby providing safe and reliable ultrasonic diagnostic options  for patients (Sustic: 1st para., l. 1-8, p. 76).
Regarding feature (2), Halmann as modified by Sustic further does not teach that the distinguishing of lung conditions is made by applying a threshold to the severity value.
However, in the medical diagnostics field of endeavor, Brattain discloses system and method for determining antibiotic effectiveness in respiratory diseased animals using ausculation analysis, which is analogous art. Brattain teaches that that the distinguishing of lung conditions is made by applying a threshold (150, 175, 425) to the severity value ("Calculated lung scores that fall close to or above these threshold levels of the Scaled Lung Scores indicate presumptive diagnosis of the corresponding conditions." [0034]. “For calculated lung scores of approximately 150, the diagnosis will be low mild acute (Scaled Lung Score 3), indicating the presence of edema and exudates accompanied by reduced airflow through still functional tissue.” [0074]).  
Therefore, based on Brattain’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Halmann and Sustic to distinguish lung conditions by applying a threshold to the severity value, as taught by Brattain, in order to facilitate making appropriate lung condition diagnosis (Brattain: [0074]). In the combined invention of Halmann, Sustic, and Brattain, lung conditions being distinguished are cardiogenic pulmonary edema and non-cardiogenic pulmonary edema.
Regarding claim 2, Halmann modified by Sustic and Brattain teaches the ultrasound system of claim 1, wherein Halmann teaches that the one or more processors are configured to determine the severity value of the B-lines by determining a total number of B-lines (“The number of counted B lines 204 may be used to assign a score. The score may be a number or grade that corresponds with one of a plurality of categories. For example, 2 or less counted B lines 204 may correspond with a normal or mild condition, 3-5 B lines 204 may correspond with a moderate condition, and 6 or more B lines 204 may correspond with a severe condition. The normal or mild condition may be assigned a score or grade of 1. The moderate condition can be assigned a score or grade of 2. The severe condition may be assigned a score or grade of 3. As an example, the ultrasound image 300 of FIG. 3 having one detected B line 206 may be scored or graded at level 1 corresponding with a normal or mild condition while the ultrasound image 300 of FIG. 4 having three detected B lines 206 may be scored or graded at level 2 corresponding with a moderate condition.” [0046], Figs. 3-6).  
Regarding claim 3, Halmann modified by Sustic and Brattain teaches the ultrasound system of claim 1, wherein Halmann teaches that the one or more processors are configured to determine the severity value of the B-lines by determining a spatial distribution of the B-lines (“the examination analysis module 170 may present a lung score distribution map 400 providing a total lung score 408 and individual scores 406 for each zone 404 of a mapped, imaged, and scored lung as illustrated in FIG. 5.” [0063]).
Regarding claim 4, Halmann modified by Sustic and Brattain teaches the ultrasound system of claim 3, wherein Halmann teaches that the one or more processors are configured to determine the spatial distribution of the B-lines within one or more sub-regions (404) of the target region (“an ultrasound scan of the lungs may be performed in multiple zones 404…As an example, the layout 402 can have two rows and two columns at each lung for a total of eight zones 404 as illustrated in FIG. 5…a default layout 402 may be automatically selected by the signal processor 132" [0056]. Fig. 5).
Regarding claim 5, Halmann modified by Sustic and Brattain teaches the ultrasound system of claim 4, wherein Halmann teaches that each of the one or more sub- regions comprises an intercostal space (“between two ribs” [0043]) such that the severity value (“a score or grade” [0046], Fig. 5) is determined for the intercostal space within each of the one or more sub-regions of the target region (“if the ultrasound probe 104 is placed between two ribs during image acquisition, the ribs 202 may not be imaged.", [0043], Figs. 1-2).  
Regarding claim 7, Halmann modified by Sustic and Brattain teaches the ultrasound system of claim 1.
Halmann teaches a graphical user interface (600) configured to display an ultrasound image (604, 614) from at least one image frame (300)(”frames” [0042]; “the accepted frame 300” [0052], Fig. 5) generated from the echo signals (“The echoes are received by the receive transducer elements 108. [0033], Fig. 1. “With reference to FIG. 7, the examination image user interface display 600 may comprise informational boxes or search boxes 602, 612 identifying sets of images 604, 614 retrieved for comparison...The examination image user interface display 600 may be displayed at the display system 134 of the ultrasound system 100" [0053], Figs. 1, 7).
Regarding claim 8, Halmann modified by Sustic and Brattain teaches the ultrasound system of claim 7.
Halmann does not teach that the one or more processors are further configured to cause the graphical user interface to display an annotated ultrasound image in which the B-lines are labeled.  
However, Sustic discloses Software Support for Precise Analysis of the Lung Ultrasound Comet-tail Artifact (B-line), which is analogous art. Sustic teaches that the one or more processors are further configured to cause the graphical user interface to display an annotated ultrasound image in which the B-lines are labeled (“In order to maximally reduce the impact of operator experience and inter- or intra observer variability we designed software (figure 1) which calculates the number of B-lines in real time and marks them on the screen”, 2nd para., p. 76; white circles label B-lines in fig. 1).
Therefore, based on Sustic’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Halmann to have the one or more processors that are further configured to cause the graphical user interface to display an annotated ultrasound image in which the B-lines are labeled, as taught by Sustic, in order to facilitate B-mode imaging of the target (Sustic: 2nd  para., p. 76).
Regarding claim 9, Halmann modified by Sustic and Brattain teaches the ultrasound system of claim 7, wherein Halmann teaches that the one or more processors are further configured to cause the graphical user interface to display a graphical representation (“grayscale shading, color code” [0052]) of the severity value of the B-lines in the target region (“The zones 404 may each be assigned with a score or grade 406 based on the accepted frame 300 selected by the representative frame selection module 160. The score or grade 406 may be illustrated by the examination analysis module 170 as a letter, number, grayscale shading, color code, or any suitable mechanism for differentiating between different scores. Still referring to FIG. 5, the scores are illustrated as numbers ranging between 1 and 3 with 1 being associated with a normal or mild condition, 2 being associated with a moderate condition, and 3 being associated with a severe condition.” [0052], Fig. 5).  
Regarding claim 13, Halmann teaches a method comprising:  
transmitting, from an ultrasound transducer (106), ultrasound pulses toward a target region (seen in figs. 2-7) (“The ultrasound probe 104 may comprise a group of transmit transducer elements 106 and a group of receive transducer elements 108, that normally constitute the same elements.” [0032]. “At step 906, the ultrasound probe 104 in the ultrasound system 100 may be operable to perform an ultrasound scan of the zone 404 selected at step 904.” [0078], Fig. 1) comprising a lung (“map 402 of scored lung zones" [0052], Fig. 5) and
acquiring, via the ultrasound transducer, echo signals (“The echoes are received by the receive transducer elements 108. [0033], Fig. 1; “ultrasound image acquisition” [0056]) responsive to the ultrasound pulses (“The ultrasound scan may result in a video clip having a plurality of frames acquired over the duration of at least one breathing cycle.” [0078], Fig. 1)
identifying B-lines within the target region (“The B line processing module 150 of the signal processor 132 scores each of the ultrasound images 300 in the video clip based at least in part on the detected B lines 204.” [0046], Figs. 1, 3-4, 6) during a scan of the target region (“Acquired ultrasound scan data may be processed in real-time during a scanning session as the echo signals are received." [0039]); 
determining a severity value of the B-lines in the target region (“The number of counted B lines 204 may be used to assign a score. The score may be a number or grade that corresponds with one of a plurality of categories. For example, 2 or less counted B lines 204 may correspond with a normal or mild condition, 3-5 B lines 204 may correspond with a moderate condition, and 6 or more B lines 204 may correspond with a severe condition. The normal or mild condition may be assigned a score or grade of 1. The moderate condition can be assigned a score or grade of 2. The severe condition may be assigned a score or grade of 3. As an example, the ultrasound image 300 of FIG. 3 having one detected B line 206 may be scored or graded at level 1 corresponding with a normal or mild condition while the ultrasound image 300 of FIG. 4 having three detected B lines 206 may be scored or graded at level 2 corresponding with a moderate condition.” [0046], Figs. 3-6); 
determining a diagnosis (“pulmonary edema" [0038]) based at least in part on the severity value of the B-lines (“store a displayed ultrasound image 300 depicting a largest amount of B lines representing the most severe level of pulmonary edema." [0038]. The representative frame selection module 160 may comprise suitable logic, circuitry, interfaces and/or code that may be operable to review each image 300 of a video clip and automatically select the image 300 with a highest score depicting a most severe level of B lines 206. FIG. 4 could be the automatically selected representative image 300 having the most severe level of B lines 206 that can correspond with the most severe level of pulmonary edema,” [0049], Figs. 1, 4).
While Halmann teaches that the diagnosis comprises pulmonary edema ([0004]),
Halmann does not teach that (1) the diagnosis comprises cardiogenic pulmonary edema or non-cardiogenic pulmonary edema, and distinguishing cardiogenic pulmonary edema from non-cardiogenic pulmonary edema (2) that comprises applying a threshold to the severity value.  
However, Sustic discloses Software Support for Precise Analysis of the Lung Ultrasound Comet-tail Artifact (B-line), which is analogous art. Sustic teaches that the diagnosis comprises cardiogenic pulmonary edema or non-cardiogenic pulmonary edema (“In addition to the estimated EVLW, detection of B-lines by LUS is a very useful tool for the diagnosis of cardiogenic versus noncardiogenic pulmonary edema and for excluding pneumothorax.” 1st para., l. 1-8, p. 76), wherein the one or more processors are configured (“software (figure 1) which calculates the number of B-lines in real time and marks them on the screen for a given time period” 2nd para., p. 76) to distinguish cardiogenic pulmonary edema from non-cardiogenic pulmonary edema (“In addition to the estimated EVLW, detection of B-lines by LUS is a very useful tool for the diagnosis of cardiogenic versus noncardiogenic pulmonary edema and for excluding pneumothorax.” 1st para., l. 1-8, p. 76.  By providing real-time marked B-lines using the software installed on processors, the processors are configured to distinguish cardiogenic pulmonary edema from non-cardiogenic pulmonary edema, because “B-lines by LUS is a very useful tool” for this application).
Therefore, based on Sustic’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Halmann to have the diagnosis that comprises cardiogenic pulmonary edema or non-cardiogenic pulmonary edema, and distinguishing cardiogenic pulmonary edema from non-cardiogenic pulmonary edema, as taught by Sustic, in order to apply B-line detection to examine pulmonary conditions thereby providing safe and reliable ultrasonic diagnostic options  for patients (Sustic: 1st para., l. 1-8, p. 76).
Regarding feature (2), Halmann as modified by Sustic further does not teach that the distinguishing of lung conditions is made by applying a threshold to the severity value.
However, Brattain discloses system and method for determining antibiotic effectiveness in respiratory diseased animals using ausculation analysis, which is analogous art. Brattain teaches that that the distinguishing of lung conditions is made by applying a threshold (150, 175, 425) to the severity value ("Calculated lung scores that fall close to or above these threshold levels of the Scaled Lung Scores indicate presumptive diagnosis of the corresponding conditions." [0034]. “For calculated lung scores of approximately 150, the diagnosis will be low mild acute (Scaled Lung Score 3), indicating the presence of edema and exudates accompanied by reduced airflow through still functional tissue.” [0074]).  
Therefore, based on Brattain’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Halmann and Sustic to distinguish lung conditions by applying a threshold to the severity value, as taught by Brattain, in order to facilitate making appropriate lung condition diagnosis (Brattain: [0074]). In the combined invention of Halmann, Sustic, and Brattain, lung conditions being distinguished are cardiogenic pulmonary edema and non-cardiogenic pulmonary edema.

Regarding claim 14, Halmann modified by Sustic and Brattain teaches the method of claim 13, wherein Halmann teaches that determining the severity value of the B- lines comprises determining a total number of B-lines (“The number of counted B lines 204 may be used to assign a score. The score may be a number or grade that corresponds with one of a plurality of categories. For example, 2 or less counted B lines 204 may correspond with a normal or mild condition, 3-5 B lines 204 may correspond with a moderate condition, and 6 or more B lines 204 may correspond with a severe condition. The normal or mild condition may be assigned a score or grade of 1. The moderate condition can be assigned a score or grade of 2. The severe condition may be assigned a score or grade of 3. As an example, the ultrasound image 300 of FIG. 3 having one detected B line 206 may be scored or graded at level 1 corresponding with a normal or mild condition while the ultrasound image 300 of FIG. 4 having three detected B lines 206 may be scored or graded at level 2 corresponding with a moderate condition.” [0046], Figs. 3-6) and/or a spatial distribution of the B-lines (“the examination analysis module 170 may present a lung score distribution map 400 providing a total lung score 408 and individual scores 406 for each zone 404 of a mapped, imaged, and scored lung as illustrated in FIG. 5.” [0063]).
 Regarding claim 16, Halmann modified by Sustic and Brattain teaches the method of claim 13.
Halmann teaches displaying an ultrasound image (604, 614) from at least one image frame (300)(”frames” [0042]; “the accepted frame 300” [0052], Fig. 5) generated from the echo signals (“The echoes are received by the receive transducer elements 108. [0033], Fig. 1. “With reference to FIG. 7, the examination image user interface display 600 may comprise informational boxes or search boxes 602, 612 identifying sets of images 604, 614 retrieved for comparison...The examination image user interface display 600 may be displayed at the display system 134 of the ultrasound system 100" [0053], Figs. 1, 7).  
Regarding claim 17, Halmann modified by Sustic and Brattain teaches the method of claim 16.
 Halmann teaches displaying a graphical representation (“grayscale shading, color code” [0052]) of the severity value of the B-lines in the target region and/or labeling the B-lines (“The zones 404 may each be assigned with a score or grade 406 based on the accepted frame 300 selected by the representative frame selection module 160. The score or grade 406 may be illustrated by the examination analysis module 170 as a letter, number, grayscale shading, color code, or any suitable mechanism for differentiating between different scores. Still referring to FIG. 5, the scores are illustrated as numbers ranging between 1 and 3 with 1 being associated with a normal or mild condition, 2 being associated with a moderate condition, and 3 being associated with a severe condition.” [0052], Fig. 5).
Regarding claim 20, Halmann modified by Sustic and Brattain teaches the method of claim 13.
Halmann teaches a non-transitory computer-readable medium comprising executable instructions, which when executed cause one or more processors to perform the method (“A non-transitory computer readable medium having stored theron, a computer program having at least one code section, the at least one code section being executable by a machine for causing the machine to perform steps including detecting B lines in each of a plurality of images of a video clip acquired by an ultrasound scan of a selected zone of a set of lungs,…” [0010]. “In various embodiments, ultrasound processing to form images is performed, for example, including ultrasound beamforming, such as receive beamforming, in software, firmware, hardware, or a combination thereof. One implementation of an ultrasound system having a software beamformer architecture formed in accordance with various embodiments is illustrated in FIG. 1.” [0030]). In the combined invention of Halmann, Sustic, and Brattain, the method is the method of claim 13.
Regarding claim 21, Halmann modified by Sustic and Brattain teaches the ultrasound system of claim 1, wherein Halmann teaches determining a uniformity of the B-lines within the target region (“the examination analysis module 170 may present a lung score distribution map 400 providing a total lung score 408 and individual scores 406 for each zone 404 of a mapped, imaged, and scored lung as illustrated in FIG. 5.” [0063]. The “individual scores 406 for each zone 404” are seen as a measure of a uniformity of the B-lines within the target region).
While Halmann teaches that the diagnosis comprises pulmonary edema ([0004]),
Halmann does not teach that the one or more processors are configured to distinguish cardiogenic pulmonary edema from non-cardiogenic pulmonary edema.
However, Sustic discloses Software Support for Precise Analysis of the Lung Ultrasound Comet-tail Artifact (B-line), which is analogous art. Sustic teaches that the one or more processors are configured (“software (figure 1) which calculates the number of B-lines in real time and marks them on the screen for a given time period” 2nd para., p. 76) to distinguish cardiogenic pulmonary edema from non-cardiogenic pulmonary edema (“In addition to the estimated EVLW, detection of B-lines by LUS is a very useful tool for the diagnosis of cardiogenic versus noncardiogenic pulmonary edema and for excluding pneumothorax.” 1st para., l. 1-8, p. 76.  By providing real-time marked B-lines using the software installed on processors, the processors are configured to distinguish cardiogenic pulmonary edema from non-cardiogenic pulmonary edema, because “B-lines by LUS is a very useful tool” for this application).
Therefore, based on Sustic’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Halmann to have the one or more processors that are configured to distinguish cardiogenic pulmonary edema from non-cardiogenic pulmonary edema, as taught by Sustic, in order to apply B-line detection to examine pulmonary conditions thereby providing safe and reliable ultrasonic diagnostic options  for patients (Sustic: 1st para., l. 1-8, p. 76).


2.	Claims 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Halmann, Sustic, and Brattain as applied to claims 3 and 14, and further in view of Soldati et al (Ex Vivo Lung Sonography: Morphologic-Ultrasound relationship, ULTRASOUND IN MEDICINE AND BIOLOGY, Vol. 38, No. 7, March 2012, pp. 1169-1179), hereinafter Soldati.
Regarding claim 6, Halmann modified by Sustic and Brattain teaches the ultrasound system of claim 3.
Halmann modified by Sustic and Brattain does not teach that the one or more processors are configured to determine the spatial distribution by determining a distance covered by the ultrasound transducer during the scan of the target region and dividing the distance by a total number of B- lines identified.  
However, in the medical sonography field of endeavor, Soldati discloses Ex Vivo Lung Sonography, which is analogous art. Soldati teaches determining the spatial distribution by determining a distance (4 cm) covered by the ultrasound transducer during the scan of the target region (“a 4 cm linear scan”, Fig. 1 and its caption, p. 1170) and dividing the distance by a total number of B- lines identified (“B-lines: hyperechoic narrow-based artifacts spreading like laser rays from the pleural line to the edge of the screen .... They may be rare, dense, or confluent, according to their density along the pleural line, and are expressed as the number and density of B-lines along 4 cm of pleural line, using a 9MHz, 4 cm wide linear transducer (Fig. 1).” p. 1170, 2nd col., 1st complete para.  Note that density for a linear scan is the number of B-lines per unit length and therefore the distance divided by the number of B-lines is the reciprocal of the density, i.e., an average interval between the B-lines).
Therefore, based on Soldati’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Halmann, Sustic, and Brattain to determine the spatial distribution by determining a distance covered by the ultrasound transducer during the scan of the target region and dividing the distance by a total number of B- lines identified, as taught by Soldati, in order to facilitate lung examinations by using lung morphology-ultrasound relationship (Soldati: Abstract). In the combined invention of Halmann, Sustic, Brattain, and Soldati, the one or more processors are further configured to determine the spatial distribution by determining a distance covered by the ultrasound transducer during the scan of the target region and dividing the distance by a total number of B- lines identified because having this determination of the spatial distribution done by a processor is obvious.  The court held that broadly providing an automatic means to replace a manual activity which accomplished the same result is not sufficient to distinguish over the prior art (see MPEP 2144.04.III, In re Venner). 
Regarding claim 15, Halmann modified by Sustic and Brattain teaches the method of claim 14.
Halmann modified by Sustic and Brattain does not teach that determining the spatial distribution comprises determining a distance covered by the ultrasound transducer during the scan of the target region and dividing the distance by the total number of B- lines identified.  
However, in the medical sonography field of endeavor, Soldati discloses Ex Vivo Lung Sonography, which is analogous art. Soldati teaches that determining the spatial distribution comprises determining the spatial distribution by determining a distance (4 cm) covered by the ultrasound transducer during the scan of the target region (“a 4 cm linear scan”, Fig. 1 and its caption, p. 1170) and dividing the distance by the total number of B- lines identified (“B-lines: hyperechoic narrow-based artifacts spreading like laser rays from the pleural line to the edge of the screen .... They may be rare, dense, or confluent, according to their density along the pleural line, and are expressed as the number and density of B-lines along 4 cm of pleural line, using a 9MHz, 4 cm wide linear transducer (Fig. 1).” p. 1170, 2nd col., 1st complete para.  Note that density for a linear scan is the number of B-lines per unit length and therefore the distance divided by the number of B-lines is the reciprocal of the density, i.e., an average interval between the B-lines).
Therefore, based on Soldati’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Halmann, Sustic, and Brattain to have the step of determining the spatial distribution that comprises determining a distance covered by the ultrasound transducer during the scan of the target region and dividing the distance by the total number of B- lines identified, as taught by Soldati, in order to facilitate lung examinations by using lung morphology-ultrasound relationship (Soldati: Abstract).


3.  	Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Halmann, Sustic, and Brattain as applied to claim 1, and further in view of Slayton et al (US 20120029353), hereinafter Slayton.
Regarding claim 10, Halmann modified by Sustic and Brattain teaches the ultrasound system of claim 1.
Halmann modified by Sustic and Brattain does not teach an inertial motion sensor configured to determine a distance covered by the ultrasound transducer during the scan of the target region.  
However, in the medical ultrasound field of endeavor, Slayton discloses systems and methods for ultrasound treatment, which is analogous art. Slayton teaches an inertial motion sensor (107) configured to determine a distance covered by the ultrasound transducer ("distance traveled along skin surface 104.” [0091]) during the scan of the target region (ROI [0119]) (“ultrasound probe 105 comprises position sensor 107. Position sensor 107 can be integrated into ultrasound probe 105 or attached to ultrasound probe 105. In one embodiment, position sensor 107 is a motion sensor measuring position of ultrasound probe 105. Such a motion sensor can calculate distance traveled along skin surface 104.” [0091]. “A motion mechanism with feedback can be controlled to scan the transducer array 100 in a linear pattern or a two-dimensional pattern or over a varied depth" [0120], Fig. 16).
Therefore, based on Slayton’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Halmann, Sustic, and Brattain to have an inertial motion sensor configured to determine a distance covered by the ultrasound transducer during the scan of the target region, as taught by Slayton, in order to facilitate B-mode imaging of the target (Slayton: [0119]-[0120]).

4.  	Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Halmann, Sustic, and Brattain as applied to claim 1, and further in view of 
John et al (US 20080188763), hereinafter John.
Regarding claim 22, Halmann modified by Sustic and Brattain teaches the ultrasound system of claim 1.
Halmann modified by Sustic and Brattain does not teach that the threshold is patient-specific.  
However, in the cardiology field of endeavor, John discloses system and methods for sliding-scale cardiac event detection, which is analogous art. John teaches that the threshold is patient-specific (“By adjusting the level of ST deviation according to patient state (e.g., activity level), the threshold levels for detection of normal and abnormal cardiac activity may be sensibly adjusted (i.e., made physiologically appropriate and patient specific).” [0141]).
Therefore, based on John’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Halmann, Sustic, and Brattain to have the threshold that is patient-specific, as taught by John, in order to facilitate detection of normal and abnormal cardiac activity (John: [0141]).


Response to Arguments
Applicant's arguments filed 10/10/2022 have been fully considered but are not persuasive. 

Response to the 35 U.S.C. §101, §102, and 103 rejection arguments on pages 6-11 of the REMARKS.
Claims 1-10, 13-17, and 20-22
The Applicant argues that “The system recited in amended claim 1 and the method recited in amended claim 13 are not directed to abstract mental processes, especially in view of the amendments submitted herein and the USPTO guidance highlighted above. The "ultrasound transducer" now recited in claim 1, for instance, embodies significantly more than a generic data gathering device and is configured to perform a function not practically performed in the human mind, i.e., "transmit ultrasound pulses toward a target region comprising a lung and acquire echo signals responsive to the ultrasound pulses." This claimed component also integrates the purported abstract idea into a concrete, practical application thereof by specifying the practical means by which clinically relevant data, e.g., a severity value of B-lines identified in the target region, is obtained.” (Page 7). Examiner respectfully disagrees and notes that although the claim recites “an ultrasound transducer” and "transmit ultrasound pulses toward a target region comprising a lung and acquire echo signals responsive to the ultrasound pulses.”, this is a mere data gathering facilitated by the devices required for data gathering. Additionally, the amended feature of determining a diagnosis is also an abstract idea since the feature as recited can be performed in a human mind using a mental comparison with some reference data. Examiner further notes that incorporating the feature of obtaining a spatial distribution of the severity as a function of the probe location would be sufficient to overcome 101 (para. [0036] of the specification).
The Applicant argues that “Accordingly, the combined teachings of Sustic and Brattain provide, at best, that B-line counting can be used to distinguish cardiogenic edema from non-cardiogenic edema (without disclosing how the number of B-lines correlates to cardiogenic vs. non-cardiogenic forms), and that animal lung scores derived from digitized, stethoscope- acquired acoustics can be compared to threshold values to diagnose the severity of animal respiratory conditions. This combined disclosure does not teach or suggest an ultrasound-based system or method that involves "determin[ing] a diagnosis based at least in part on the severity of the B-lines, wherein the diagnosis comprises cardiogenic pulmonary edema or non-cardiogenic pulmonary edema, and wherein the one or more processors are configured to distinguish cardiogenic pulmonary edema from non-cardiogenic edema by applying a threshold to the severity value," as recited similarly in amended claims 1 and 13.” (Pages (9-10)). Examiner respectfully disagrees and notes that Sustic teaches that the diagnosis comprises cardiogenic pulmonary edema or non-cardiogenic pulmonary edema (“In addition to the estimated EVLW, detection of B-lines by LUS is a very useful tool for the diagnosis of cardiogenic versus noncardiogenic pulmonary edema and for excluding pneumothorax.” 1st para., l. 1-8, p. 76), wherein the one or more processors are configured (“software (figure 1) which calculates the number of B-lines in real time and marks them on the screen for a given time period” 2nd para., p. 76) to distinguish cardiogenic pulmonary edema from non-cardiogenic pulmonary edema (“In addition to the estimated EVLW, detection of B-lines by LUS is a very useful tool for the diagnosis of cardiogenic versus noncardiogenic pulmonary edema and for excluding pneumothorax.” 1st para., l. 1-8, p. 76.  By providing real-time marked B-lines using the software installed on processors, the processors are configured to distinguish cardiogenic pulmonary edema from non-cardiogenic pulmonary edema, because “B-lines by LUS is a very useful tool” for this application). Therefore, based on Sustic’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention of Halmann to have the diagnosis that comprises cardiogenic pulmonary edema or non-cardiogenic pulmonary edema, wherein the one or more processors are configured to distinguish cardiogenic pulmonary edema from non-cardiogenic pulmonary edema, as taught by Sustic, in order to apply B-line detection to examine pulmonary conditions thereby providing safe and reliable ultrasonic diagnostic options  for patients (Sustic: 1st para., l. 1-8, p. 76). While Halmann as modified by Sustic further does not teach that the distinguishing of lung conditions is made by applying a threshold to the severity value, Brattain teaches that that the distinguishing of lung conditions is made by applying a threshold (150, 175, 425) to the severity value ("Calculated lung scores that fall close to or above these threshold levels of the Scaled Lung Scores indicate presumptive diagnosis of the corresponding conditions." [0034]. “For calculated lung scores of approximately 150, the diagnosis will be low mild acute (Scaled Lung Score 3), indicating the presence of edema and exudates accompanied by reduced airflow through still functional tissue.” [0074]). Therefore, based on Brattain’s teachings, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further modified the combined invention of Halmann and Sustic to distinguish lung conditions by applying a threshold to the severity value, as taught by Brattain, in order to facilitate making appropriate lung condition diagnosis (Brattain: [0074]). In the combined invention of Halmann, Sustic, and Brattain, lung conditions being distinguished are cardiogenic pulmonary edema and non-cardiogenic pulmonary edema.
The dependent claims are not allowable because the respective base claims are not allowable and because the additional limitations of the dependent claims are also rejected.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXEI BYKHOVSKI whose telephone number is (571)270-1556.  The examiner can normally be reached on Monday-Friday: 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pascal Bui Pho can be reached on 571-272-2714.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AB/Examiner, Art Unit 3793              
 


/YI-SHAN YANG/Primary Examiner, Art Unit 3793